






Exhibit 10.22
201X RESTRICTED STOCK UNIT AGREEMENT
AGREEMENT, by and between XL Group plc, an Irish company (“the Company”), and
You (the “Grantee”) is effective as of _______________.
WHEREAS, the Grantee is an employee of the Company and/or any of its
subsidiaries (collectively called the “Company”); and
WHEREAS, the Company regards the Grantee as a valuable employee of the Company
and has determined it to be in the interest of the Company to grant to the
Grantee an award of Restricted Stock Units under the Company’s 1991 Performance
Incentive Program (the “Program”);
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the Company and the
Grantee agree as follows:
(a)Grant of Restricted Stock Units.
The Company has granted to the Grantee an award (the “Award”) of ___________
Restricted Stock Units (the “Restricted Stock Units”) on _____________ (the
“Grant Date”), subject and pursuant to all terms and conditions stated in this
Agreement and in the Program, which is incorporated by reference into this
Agreement and made a part hereof as though herein fully set forth. Any
capitalized terms used herein and not defined shall have the meanings given to
those terms in the 1991 Performance Incentive Program.
(b)    Vesting.
The Award will vest in three equal annual installments, beginning on the first
anniversary of the Grant Date; provided, however, that the Award shall vest in
full as set forth in subparagraphs (e)(i), (e)(ii) and (e)(v) below and shall
vest as set forth in subparagraph (e)(iii) and paragraph (e)(iv) below in the
event of termination of the Grantee’s employment under the circumstances set
forth therein. The portion of the Award, if any, that is not vested immediately
following termination of the Grantee’s employment (or that is not scheduled to
vest under subparagraph (e)(iii) below following Retirement) shall be
immediately forfeited.

1
        

--------------------------------------------------------------------------------








(c)    Distribution of Stock.
At the time the Award vests in accordance with paragraph (b) above, the Company
shall distribute to the Grantee a number of Ordinary Shares, US$0.01 par value
per share of the Company (the “Shares”) equal to the number of Restricted Stock
Units which vested; provided, however, that, notwithstanding the foregoing, to
the extent the Restricted Stock Units become vested due to the Grantee’s
Retirement, the Ordinary Shares corresponding thereto will be distributed to the
Grantee at the earliest of the following: (i) at the times the Restricted Stock
Units would have otherwise vested under the regular vesting schedule set forth
in paragraph (b) above, (ii) upon the death of the Grantee, or (iii) upon a
Change of Control, except that, if the Restricted Stock Units are deferred
compensation for purposes of Section 409A of the Code, only if the event
constituting a Change of Control also constitutes a “change in control event”
(as defined in Treas. Reg. Section 1.409A-3(i)(5)) with respect to the Company.
Prior to the Company’s delivery of the Shares, the Grantee shall pay to the
Company an amount of cash equal to the par value for each of such Shares
delivered.
(d)    Rights and Restrictions.
The Restricted Stock Units shall not be transferable other than pursuant to will
or the laws of descent and distribution. Prior to vesting of the Restricted
Stock Units and delivery of the Shares to the Grantee, the Grantee shall not
have any rights and privileges of a shareholder as to the Shares subject to the
Award. Specifically, the Grantee shall not, except as set forth in paragraph (f)
below, have the right to receive dividends or the right to vote such Shares
prior to vesting of the Award and delivery of the Shares.
(e)    Special Termination Provisions.
(i)    Death of Grantee. In the event the Grantee dies while in the employment
of the Company, the Award shall vest in full immediately.
(ii)    Termination of Employment Due to Permanent Disability. In the event the
Grantee’s employment with the Company is terminated by the Company by reason of
the Grantee’s Permanent Disability, the Award shall vest in full immediately.
For purposes hereof, “Permanent Disability” means those circumstances under
which the Grantee has been unable to perform his duties and responsibilities
with the Company for at least 60 continuous days because of physical, mental or
emotional incapacity resulting from injury, sickness or disease, and will be
unable to continue to perform his or her duties and

2
        

--------------------------------------------------------------------------------








responsibilities for a total of six (6) months in any twelve (12) month period
because of physical, mental or emotional incapacity resulting from injury,
sickness or disease; provided, however, that with respect to any Grantee who, at
the time a determination concerning Permanent Disability is to be made, is
employed under a written employment agreement with the Company or an Affiliate
which includes a definition of “permanent disability” or “disability”, Permanent
Disability shall have the meaning so attributed in such employment agreement.
(iii)    Termination of Employment Due to Retirement. In the event the Grantee’s
employment with the Company is terminated due to his or her Retirement other
than as set forth in subparagraph (e)(v) below, the Award will continue to vest
in accordance with the regular vesting schedule set forth in paragraph (b) above
as if the Grantee’s employment had not terminated. For purposes hereof
“Retirement” shall mean the termination of employment by the Grantee if (i) such
termination of employment occurs after (x) the Grantee has reached age 55, (y)
the sum of the Grantee’s age and full years of continuous service with the
Company equals or exceeds 65, and (z) the Grantee has a minimum of 5 years of
service with the Company, and (ii) a determination has been made by the
Committee or its designee, in its sole discretion, that it is appropriate under
the circumstances (taking into account, without limitation, the intention of the
Grantee with respect to future employment) for the Restricted Stock Units to
continue to vest as described above.
(iv)    Involuntary Termination of Employment. In the event the Grantee’s
employment with the Company is terminated by the Company not for Cause (as
defined below) other than as set forth in subparagraph (e)(v) below, the
Restricted Stock Units will vest immediately with respect to the number of
Shares, if any, that would have vested in accordance with the regular vesting
schedule set forth in paragraph (b) above as if the Grantee’s employment had
continued for an additional twelve (12) months. Any remaining unvested portion
of the Restricted Stock Units will be immediately forfeited. “Cause” shall mean
(i) conviction of the Grantee of a felony involving moral turpitude or
dishonesty; (ii) the Grantee, in carrying out his or her duties for the Company,
has been guilty of (A) gross neglect or (B) willful misconduct; provided,
however, that any act or failure to act by the Grantee shall not constitute
Cause for this purpose if such act or failure to act was committed, or omitted,
by the Grantee in good faith and in a manner reasonably believed to be in the
overall best interests of the Company; (iii) the Grantee’s continued willful
refusal to obey any appropriate policy or requirement duly adopted by the
Company and the continuance of such refusal after receipt of notice; or
(iv) Grantee’s sustained failure to perform the essential duties of Grantee’s
role after receipt of notice. The determination of whether the Grantee acted in
good faith and that he or she reasonably believed his or her action to be in the

3
        

--------------------------------------------------------------------------------








Company’s overall best interest will be in the reasonable judgment of the
General Counsel of the Company or, if the General Counsel shall have an actual
or potential conflict of interest, the Committee.
(v)    Change of Control. In the event (x) a Change of Control (as defined in
the Program) occurs and (y) within two years after consummation of the Change of
Control, the Grantee’s employment with the Company is terminated either by the
Company without Cause or by the Grantee for Good Reason (as defined below), then
the Award shall vest in full upon such termination of employment. For this
purpose, “Good Reason” means (X) if the Grantee is employed under a written
employment agreement with the Company or an Affiliate which includes a
definition of “good reason”, the definition of “good reason” in that agreement,
or (Y) if the Grantee is not employed under a written employment agreement with
the Company or an Affiliate which includes a definition of “good reason”, “Good
Reason” means the occurrence of any of the following within two years after the
occurrence of a Change of Control, unless done with the prior written consent of
the Grantee, where notice of termination is provided as described below: (I)(A)
the assignment to the Grantee of any duties inconsistent in any material adverse
respect with his or her position, duties, authority or responsibilities, or (B)
a material diminution of the Grantee’s duties, authority or responsibilities in
effect immediately before the Change of Control; (II) a material reduction in
the Grantee’s annual base salary or target annual bonus; or (III) the Company’s
requiring the Grantee’s primary office to be more than 50 miles from its then
current location but only if the new office is also more than 50 miles from the
Grantee’s principal residence; provided that the Grantee must provide written
notice of his or her intention to terminate employment for Good Reason to the
Company within 60 days of having actual knowledge of the events giving rise to
such Good Reason, which sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination for Good Reason, the
Company shall have 30 days from its receipt of such notice to remedy the
condition, in which case Good Reason shall no longer exist with regard to such
condition, and any date of termination for Good Reason shall not be more than
180 days after the Good Reason event occurs.
(f)    Dividend Equivalents.
As of each date on which a cash dividend is paid on Shares, the number of
Restricted Stock Units subject to this Award shall be increased by that number
of Restricted Stock Units (including fractional units) determined by
(i): multiplying the amount of such dividend (per Share) by the number of unpaid
Restricted Stock Units subject to this Award immediately before the payment of
the dividend; and (ii) dividing the total so determined by the Fair Market Value
of a Share on the date of payment of such cash dividend. Such additional
Restricted Stock Units shall have the same terms and conditions, including,
without

4
        

--------------------------------------------------------------------------------








limitation, vesting and distribution terms and conditions, as the Restricted
Stock Units in respect of which they were awarded.
(g)    Status of Shares.
Upon issuance, the Shares shall rank equally in all respects with the other
outstanding Shares and shall be fully paid.
(h)    Adjustments for Recapitalizations, Etc.
In the event of any alteration or re-organization whatsoever taking place in the
capital structure of the Company whether by way of capitalization of profits or
reserves, capital distribution, rights issue, consolidation or sub-division of
Shares, the conversion of one class of share to another or reduction of capital
or otherwise the number of Shares subject to this Award shall be proportionately
adjusted by the Board on an equitable basis.
(i)    Obligations as to Capital.
The Company agrees that it will at all times maintain authorized and unissued
share capital sufficient to fulfill all of its obligations under this Agreement.
(j)    Withholding.
The Grantee agrees to make appropriate arrangements with the Company for
satisfaction of any applicable income tax withholding requirements or social
security or similar withholding requirements arising out of the Award. The
Company may withhold or sell such number of Shares, to which the Grantee would
otherwise be entitled, as is appropriate in the opinion of the Company to meet
any responsibility for the withholding of taxes, social payments or other
amounts under applicable law.
(k)    Transfer Restrictions.
Grantee shall comply with the Company’s stock ownership guidelines as in effect
from time to time.

5
        

--------------------------------------------------------------------------------








(l)    References.
References herein to rights and obligations of the Grantee shall apply, where
appropriate, to the estate or personal representative of the Grantee without
regard to whether specific reference to them is contained in a particular
provision of this Agreement.
(m)    Notice.
Any notice required or permitted to be given under this Agreement shall be in
writing and shall be deemed to have been given when delivered personally or by
courier, or sent by certified or registered mail, postage prepaid, return
receipt requested, duly addressed to the party concerned at the address
indicated below or to such changed address as such party may subsequently by
similar process give notice of:
If to the Company:
By Post:


XL Group plc
1 Hatch Street Upper
Dublin 2
Ireland
Attn.: General Counsel
If to the Grantee:
At the electronic mail address as shown in the Company’s records for the time
being, or, at the Grantee’s most recent address shown on the Company’s corporate
records, or at any other address which the Grantee may specify in a notice
delivered to the Company in the manner set forth herein.
(n)    Section 409A.
It is intended that this Agreement will comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and any regulations and guidelines
promulgated thereunder (collectively, “Section 409A”), to the extent the
Agreement is subject thereto, and the Agreement shall be interpreted on a basis
consistent with such intent. If an amendment of the Agreement is necessary in
order for it to comply with Section 409A or

6
        

--------------------------------------------------------------------------------








Section 457A of the Code (and not result in tax or penalties under such
Sections), the Company may modify the Agreement in good faith in a manner that
preserves the original intent of the parties to the extent reasonably possible.
Notwithstanding any provision to the contrary in this Agreement, if Grantee is
deemed on the date of his or her “separation from service” (within the meaning
of Treas. Reg. Section 1.409A-1(h)) with the Company to be a “specified
employee” (within the meaning of Treas. Reg. Section 1.409A-1(i)), then with
regard to any payment that is considered deferred compensation under Section
409A payable on account of a “separation from service” that is required to be
delayed pursuant to Section 409A(a)(2)(B) of the Code (after taking into account
any applicable exceptions to such requirement), such payment shall be made on
the date that is the earlier of (i) the expiration of the six (6)-month period
measured from the date of Grantee’s “separation from service,” or (ii) the date
of Grantee’s death (the “Delay Period”). Upon the expiration of the Delay
Period, all payments delayed pursuant to this paragraph (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid to Grantee in a lump sum and any remaining payments due
under this Agreement shall be paid in accordance with the normal payment dates
specified for them herein. Notwithstanding any provision of this Agreement to
the contrary, for purposes of any provision of this Agreement providing for the
payment of any amounts upon or following a termination of employment that are
considered deferred compensation under Section 409A, references to Grantee’s
“termination of employment” (and corollary terms) with the Company shall be
construed to refer to Grantee’s “separation from service” (within the meaning of
Treas. Reg. Section 1.409A-1(h)) with the Company. Whenever payments under this
Agreement are to be made in installments, each such installment shall be deemed
to be a separate payment for purposes of Section 409A.
(o)    Clawback Policy
Notwithstanding any term of these Restricted Stock Units to the contrary, the
Company reserves the right to cancel these Restricted Stock Units or require the
return of Shares received under these Restricted Stock Units (or the cash value
of the Shares, as determined by the Board in its sole discretion) to the extent
provided under, and in accordance with, the Company's Clawback Policy as in
effect from time to time, which Policy is incorporated into this Agreement by
reference. As a condition to the grant of these Restricted Stock Units, the
Grantee agrees that he or she will be subject to, and comply with the terms of,
the Company's Clawback Policy as in effect from time to time as it applies to
any compensation, including equity awards, bonus and other incentive awards.





7
        

--------------------------------------------------------------------------------








(p)    Governing Law.
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without reference to the principles of conflict of laws.

8
        